DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/11/22 have been fully considered but they are not persuasive.
On page 6 regarding claim objections Applicant argues amendments overcome the objections of record.
The Examiner respectfully disagrees, noting that the amendments nor response have clarified which system or element the tether is a part of. Notably, claim 1 indicates the tether is a part of the heart valve system, (as a separate component to the epicardial anchor), and claim 10 states that the tether is a part of the “epicardial anchor” of an “anchor system”. The claims accordingly are unclear as the Examiner isn’t sure whether the tether belongs to the valve system or to the epicardial anchor of the anchor system.
On pages 7-8 regarding 103 rejections to claim 1, Applicant argues amendments overcome the rejection of record, since Vidlund’s tether only teaches the use of a braided fabric/polymer tether that is pierced by a pin/piercing portion. Applicant argues that if someone modified Vidlund to have a single metal filament as opposed to the fabric/polymer tether, the system of the Combination wouldn’t be capable of restricting the tether from movement since it wouldn’t be piercing the metal filament. Applicant concludes the combination would render Vidlund inoperable for its intended purpose. On page 8 Applicant argues the remaining prior art likewise does not teach the tether being frictionally engaged without piercing.
The Examiner respectfully disagrees noting no support or evidence provided for Applicant’s statement that a metal filament would not be capable of frictional engagement by the pin of Vidlund. The Examiner reminds Applicant that arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor. Additionally, to be of probative value, any objective evidence should be supported by actual proof. Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See also MPEP 716.01(c).
In this case, the Examiner maintains that a person of ordinary skill in the art, in modifying the material of the tether in light of teaches of Marchand, understands that a single Nitinol tether would not be pierceable by a pin. Rather, the pin would be extended to press against the Nitinol tether, which would bend in response to the pressure of the pin. If this is not inherent within the Combination, the person of ordinary skill in the art is understood to be capable of adjusting the bluntness, material, or amount of force behind the pin so that it presses the desired amount to grasp the tether in place.  
On page 9, regarding 103 rejections to claim 10, Applicant argues again that Vidlund’s locking mechanism is done via piercing, and there isn’t any method of allowing locking the tether without piercing. Applicant notes further the amended claims requires the frictional engagement (e.g. restricting the tether from moving from the passageway), and a minimal level of contact by a tool without piercing would not meet the new claim language. Applicant again argues any modification of the piercing would render Vidlund inoperable for its intended purpose. 
The Examiner respectfully disagrees and refers Applicant to the response above.

Drawings
The drawings are objected to because the tether passageway is not shown.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claims 1 and 10 are objected to for both claiming that the “tether” is a part of the “valve system” and the epicardial anchor of the “anchor system”. The disclosure doesn’t make it clear what the tether belongs to, but it is clear but it cannot belong to both. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vidlund et al. (US 20160143736 A1) hereinafter known as Vidlund in view of Marchand et al. (US 20150105817 A1) hereinafter known as Marchand further in view of Vidlund et al. (US 20170079790 A1) hereinafter known as Vidlund ‘790, and further in view of Christianson et al. (US 20170196688 A1) hereinafter known as Christensen.
Regarding claims 1-2 Vidlund discloses a prosthetic heart valve system (Figure 1 item PMV) comprising:
a collapsible and expandable valve frame (Figure 1; [0045] self-expanding tubular frame [0043] compressible prosthetic heart valve deployable via catheters);
a prosthetic valve assembly disposed therein ([0045] leaflet assembly);
a tether extending between a first and second end (Figure 2 item 128 or item 1 item T) and having a length sufficient to extend through a ventricular wall when the valve is implanted in an AV valve annulus (Figure 1); and 
an epicardial anchor (Figure 1 item EAD; Figure 2 item 100) defining an aperture therethrough ([0050] slot) which is configured to receive the first end of the tether within the aperture while the anchor is positioned against the ventricular wall ([0050]),
wherein the anchor includes a locking mechanism (Figure 1 item 126) positioned within a slot formed within the anchor (Figures 13-18 all show how the locking mechanism is positioned within a slot within the anchor 100/700/800) which has a vertex (Figure 18 item 849),
wherein the locking member is advanceable from an unlocked state in which the vertex is not positioned within the aperture (Figure 17) to a locked state in which the vertex is positioned within the aperture (Figure 18) and the tether is frictionally engaged by the vertex of the locking mechanism to restrict the tether from moving through a tether passageway of the epicardial anchor ([0052], [0057], [0077]-[0082] the locking mechanism engages the tether only as far as the delivery tool presses it),
but is silent with regards to the tether being coupled directly to the end of the valve frame,
the tether being formed of a single metal (Nitinol) (clm 2) filament,
the frictional engagement restricting tether movement through a tether passageway of the epicardial anchor without piercing the tether,
and the locking mechanism having a triangular shape.
However, regarding claims 1-2 Marchand teaches wherein heart valve anchor system tether is a single metal (Nitinol) (claim 2) filament ([0122], Figure 16 item 72). Vidlund and Marchand are involved in the same field of endeavor, namely heart valve anchoring systems. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Vidlund to have the tether comprise a metal filament as is taught by Marchand, since any suitably strong biocompatible material is understood useable. Additionally, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). 
The Examiner respectfully notes with regards to this material modification, that the person of ordinary skill understands that a single Nitinol tether would/should not be pierceable by the pin of Vidlund. Rather, the pin would/should be extended to press against the Nitinol tether, which would/should bend in response to the pressure of the pin. The Examiner notes that "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396. In this situation, the person of ordinary skill in the art is understood to be aware of the lack of desirability of piercing metal (which might cause fracture or damage), and accordingly adjust the bluntness of the pin, the pin material, or amount of force behind the pin so that it presses the desired amount to grasp the tether in place without piercing.
Further, regarding claim 1 Vidlund ‘790 teaches wherein a locking mechanism is substantially triangular (Figure 40 shows barbs being substantially triangular). Vidlund and Vidlund ‘790 are involved in the same field of endeavor, namely heart valve anchoring systems. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the locking mechanism as is taught by Vidlund ‘790 since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Vidlund.
Further, regarding claim 1 Christianson teaches a valve in which a tether (Figure 15 item 360) is secured directly to the end of a valve frame (Figure 15 item 340; [0090], [0093]). Vidlund and Christianson are involved in the same field of endeavor, namely heart valves with ventricular anchors. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of the Vidlund Marchand Vidlund ‘790 Combination so that the tether secured directly to the frame as is taught by Christianson as an alternative coupling mechanism to having the tether coupled remote from the frame. The two are considered alternatives in the art, where one can be simply substituted for another without changing the function thereof.
Regarding claim 5 the Vidlund Marchand Vidlund ‘790 Christianson Combination teaches the valve of claim 1 substantially as is claimed,
wherein Marchand further teaches the second end of the tether can be attached via welding ([0111], [0122]).  It would have been obvious to one of ordinary skill to modify the method of attachment of the tether to utilize any method of attachment known in the art for securement thereof, since it is obvious to use known techniques to improve similar devices in the same way (see MPEP 2143(I)(C)). 

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vidlund in view of Marchand further in view of Vidlund ‘790 and Christianson as is applied above, further in view of Rafiee et al. (US 20070244556 A1) hereinafter known as Rafiee.
Regarding claims 3-4 the Vidlund Marchand Vidlund ‘790 Christianson Combination teaches the valve of claim 1 substantially as is claimed,
but is silent with regards to the tether diameter.
However, regarding claims 3-4 Rafiee teaches a heart valve tether (530) which has a majority of its length tether has an outer diameter of between about 0.009 – 0.027 inches, or about 0.018 inches ([0054]). Vidlund and Rafiee are involved in the same field of endeavor, namely heart valve tethers. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of the Vidlund Marchand Vidlund ‘790 Christianson Combination so that the tether had a specific diameter such as is taught by Rafiee since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vidlund in view of Marchand further in view of Vidlund ‘790 and Christianson as is applied above, further in view of Atkinson et al. (US 20110015714 A1) hereinafter known as Atkinson.
Regarding claim 6 the Vidlund Marchand Vidlund ‘790 Christianson Combination teaches the valve of claim 1 substantially as is claimed,
but is silent with regards to the tether being secured to the frame by swaging.
However, regarding claim 6 Atkinson teaches wherein stent frames can be attached to tethers by swaging ([0037]). Vidlund and Atkinson are involved in the same field of endeavor, namely stents. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of securement of the tether and frame of the Vidlund Marchand Vidlund ‘790 Christianson Combination so that it was done via swaging as is taught by Atkinson as since the use of any method of attachment known in the art for securement is considered obvious, since the courts have held that it is known to use known techniques to improve similar devices in the same way (see MPEP 2143(I)(C)).

Claims 10, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vidlund in view of Vidlund ‘790, further in view of Marchand as is applied above.
Regarding claim 10 Vidlund discloses an anchor system for securing a tether of a prosthetic heart valve comprising:
an epicardial anchor (100/800) having a tether attachment member (124/824) defining a tether passageway therethrough (835; [0078]-[0079]); and 
a locking mechanism (826) positioned within a recess (717) of the tether attachment member (124/824) which has a leading tip (849) and is moveable from a first position in which the leading tip does not intersect the tether passageway (Figure 17) to a second position in which the leading tip intersects the tether passageway (Figure 18), wherein the leading tip of the locking mechanism is configured to engage the tether when the tether passes through the passageway and the locking mechanism is in the second position ([0052], [0057], [0077]-[0082] the locking mechanism engages the tether only as far as the delivery tool presses it); 
wherein the anchor system includes the tether,
but is silent with regards to the locking mechanism being substantially triangular, 
the tether being a single metal filament.
and the frictional engagement occurring without piercing to restrict the tether from moving through the tether passageway. 
However, regarding claim 10 Marchand teaches wherein heart valve anchor system tether is a single metal filament ([0122], Figure 16 item 72). Vidlund and Marchand are involved in the same field of endeavor, namely heart valve anchoring systems. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Vidlund to have the tether comprise a metal filament as is taught by Marchand, since any suitably strong biocompatible material is understood useable. Additionally, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
The Examiner respectfully notes with regards to this material modification, that the person of ordinary skill understands that a single Nitinol tether would/should not be pierceable by the pin of Vidlund. Rather, the pin would/should be extended to press against the Nitinol tether, which would/should bend in response to the pressure of the pin. The Examiner notes that "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396. In this situation, the person of ordinary skill in the art is understood to be aware of the lack of desirability of piercing metal (which might cause fracture or damage), and accordingly adjust the bluntness of the pin, the pin material, or amount of force behind the pin so that it presses the desired amount to grasp the tether in place without piercing.
Further regarding claim 10 Vidlund ‘790 teaches wherein a locking mechanism is substantially triangular (Figure 40 shows barbs being substantially triangular). Vidlund and Vidlund ‘790 are involved in the same field of endeavor, namely heart valve anchoring systems. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the locking mechanism as is taught by Vidlund ‘790 since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Vidlund.
Regarding claim 12 the Vidlund Vidlund ‘790 Marchand Combination teaches the system of claim 10 substantially as is claimed,
wherein Vidlund further discloses the locking mechanism includes a trailing edge (846) opposite the leading tip (849).
Regarding claim 18 the Vidlund Vidlund ‘790 Marchand Combination teaches the system of claim 10 substantially as is claimed,
wherein Vidlund further discloses the tether attachment member includes an interior wall (the tether attachment member inherently includes an interior wall since otherwise nothing would be able to traverse it), and wherein the tether passageway (835) is positioned between the interior wall and locking mechanism (826).

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vidlund in view of Vidlund ‘790, and Marchand as is applied above, further in view of Shrader (US 6623224 B2).
Regarding claims 13-14 the Vidlund Vidlund ‘790 Marchand Combination teaches the system of claim 12 substantially as is claimed,
wherein Vidlund further discloses the locking mechanism is moved rotationally to a locked positions,
but is silent with regards to there being a position lock coupled to a trailing edge which is biased to be locked.
However, regarding claims 13-14 Schrader teaches wherein locking mechanisms for securing filaments can include a position lock (Figures 19-20) which is rotationally biased to a locked position with a torsion spring (Column 15 lines 48-61). Vidlund and Shrader sold the same problem, namely the securement of strings/strands in a lock.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the anchor system of the Vidlund Vidlund ‘790 Marchand Combination so that there is a position lock as is taught by Shrader in order to provide a system in which the tether is biased by default. This might be desirable to change the ease and speed of implantation for some endovascular cardiologists.
Regarding claim 15 the Vidlund Vidlund ‘790 Marchand Shrader Combination teaches the system of claim 13 substantially as is claimed,
wherein the Combination further teaches wherein when the locking mechanism is in the first position, the lock  is unlocked and when the locking mechanism is in a second position it is locked, and the rotational bias of the position lock causes the position lock to rotate from the unlocked to locked position as the locking mechanism advances from the first position to the second position (see Vidlund and Shrader as is described in the rejection to claims 10 and 13).
Regarding claim 16 the Vidlund Vidlund ‘790 Marchand Shrader Combination teaches the system of claim 15 substantially as is claimed,
wherein the Combination further teaches in the locked position, an end of the position lock contacts an inner surface of an outer perimeter of the tether attachment member, the contact between the end of the position lock and tether attachment member tending to prevent the locking mechanism from moving from the second position to the first position (see the combinations in the rejections to claims 10 and 13 above. Notably, a biasing torsion spring such as is taught by Shrader must be biased against something. In the invention of Vidlund, this is obviously going to be on an interior of the tether attachment member 824 since that is where the locking mechanism is located. Whether this is an outer perimeter or some other perimeter would have been obvious since the torsion spring would extend outwardly. As regards the tendencies of the position lock, the tending to prevent movement is how a torsion spring works.).

Allowable Subject Matter
Claims 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        10/25/22